 1

 2

 3

 4

 5

 6

 7

 8                                          UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODERICK WILLIAM LEAR,                              No. 2:18-cv-3099 MCE DB P
12                             Plaintiff,
13              v.                                        ORDER
14    PREETRANJAN SAHOTA,
15                             Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C.

18   §1983. On April 6, 2020, the district judge denied the motion to dismiss of defendants

19   Advincula, Cross, Porter, and Vela. (ECF No. 59.) Accordingly, by May 6, 2020, all defendants

20   remaining in this action shall file an answer or other pleading responsive to the complaint.

21            IT IS SO ORDERED.

22   DATED: April 6, 2020

23

24
                                                       /s/ DEBORAH BARNES
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
     DLB:9
28   DB/prisoner-civil rights/lear3099.post mtd

                                                          1
